Citation Nr: 0503404	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  95-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
degenerative disc disease of the cervical spine, rated as 10 
percent disabling before September 10, 1998 and as 30 percent 
disabling from September 10, 1998.  

2.  Entitlement to an increased initial disability rating for 
mechanical low back pain syndrome, rated as 10 percent 
disabling before September 10, 1998 and as 
20 percent disabling from September 10, 1998.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from May 1972 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims folder was subsequently 
transferred to the RO in Montgomery, Alabama.  

The Board notes that the veteran requested a Travel Board 
hearing in his March 1995 substantive appeal.  However, he 
failed to report for the hearing scheduled in December 1996.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).  

Review of the claims folder reveals that the veteran 
submitted a claim for an increased disability rating for 
service-connected hemorrhoids in October 1998.  The Board is 
unable to locate any rating decision that adjudicates that 
claim.  Therefore, the matter is referred to the RO for the 
necessary action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a January 1994 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and mechanical low back pain syndrome.  It assigned 
evaluations of 10 percent for each disability effective from 
March 1, 1993, immediately following his separation from 
service.  The veteran perfected an appeal of the assigned 
ratings, seeking a higher evaluation for each disability.  
The RO subsequently awarded an increase for each disability, 
as set forth above, in an August 2004 rating decision.  The 
veteran continues to seek higher evaluations.  When there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (on a claim for an original or 
an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  Therefore, 
the Board must evaluate all evidence relevant to the 
disabilities throughout the entire period covered by this 
appeal.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  VA is also required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).    

In this case, in March 1995, the veteran informed the RO that 
he had received treatment for his disabilities at the 
Eisenhower Medical Center at Fort Gordon, Georgia.  He had 
also indicated that he received care at the VA Medical Center 
in Augusta, Georgia.  There is no indication that the RO ever 
requested records from Eisenhower Medical Center.  The RO 
secured VA records from Augusta dated to October 1995 and a 
single additional outpatient record in February 1996.  
However, the contents of these records suggest that the 
veteran continued to receive care at the Augusta facility.  
In October 2003, the RO searched for additional records and 
found no entries from October 2001 to October 2003.  In order 
to comply with VA's duty to assist, a remand is required to 
attempt to secure the veteran's records from the Eisenhower 
Medical Center, as well as records from the VA Medical Center 
in Augusta dated from October 1995 through October 2001.  
Although the remand will delay the adjudication of the 
veteran's appeal, the medical evidence in question is 
necessary to ensure proper evaluation of the service-
connected disabilities for the affected time period.   

Finally, the Board notes that there is some question as to 
whether the veteran underwent a VA examination in May 2003.  
Reports of X-rays taken in May 2003 indicate that the studies 
were ordered in connection with a Compensation and Pension 
examination.  However, the record does not include a report 
of examination conducted in May 2003.  On remand, the RO 
should determine whether an examination was performed at that 
time and, if so, secure a copy of the examination report for 
inclusion in the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure all 
of the veteran's medical records from the 
Eisenhower Medical Center at Fort Gordon, 
Georgia.  If no records are available, a 
response to that effect is required and 
should be associated with the claims 
folder. 

2.  The RO should attempt to secure the 
veteran's medical records from the VA 
Medical Center in Augusta, Georgia, dated 
from and including October 1995 to 
October 2001.  If no records are 
available, a response to that effect is 
required and should be associated with 
the claims folder.

3.  The RO should determine whether the 
veteran was afforded a VA examination in 
May 2003 and, if so, secure a copy of the 
examination report and associate it with 
the claims folder.  If no examination was 
conducted, notation to that effect should 
be associated with the claims folder.   

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

